DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 3 are amended
Claim 2 is cancelled.
Claims 4-6 are newly added.
Claim Rejections - 35 USC § 112
The rejection of claims 1-3 under 35 U.S.C. 112(b) or  35 U.S.C.(pre-AIA ), second paragraph is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al (US Pub 2020/0114931).

With respect to claim 1, Rao discloses a control device installed in a vehicle  (see par 0002; discloses disclosure relates to the field of in-vehicle computing systems) provided with a plurality of vehicle-mounted cameras (see par 0022; discloses cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin; see par 0045 as well) and a plurality of displays, (see fig. 1B; par 0027; discloses the instrument panel 106 may include audio controls 138 and one or more displays 140) the control device being configured to perform control in which at least a portion of an image captured by any of the vehicle-mounted cameras is displayed on any of the displays, (see par 0046; discloses At 402, the method includes capturing images with a vehicle camera (e.g., camera 302 of FIG. 3). The captured images may be a continuous stream of images and/or a semi-continuous stream of images forming a live view of an environment of the vehicle. At 404, the method includes displaying captured images in a first view of the vehicle camera) the control device comprising: a camera configured to image an occupant in the vehicle; (see par 0022; discloses cabin 100 may include one or more sensors for monitoring the vehicle, the user, and/or the environment; cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin, etc) a processor (par 0029; discloses  In-vehicle computing system 200 may include one or more processors including an operating system processor 214 and an interface processor 220.) configured to: discern a posture of the occupant or a change in posture based on an image captured by the camera; (see fig. 9; driver monitoring system; par 0069; discloses Inputs 908 may also include a driver monitoring system (e.g., including a gesture monitoring system) for detecting, identifying, and/or monitoring aspects of a driver (e.g., driver behavior, identity, mood, movements, gestures or other inputs for interacting with the vehicle, etc.)) acquire a signal indicating a state of the vehicle or a state of a vicinity of the vehicle; (see par 0022; discloses the cabin 100 may include one or more seat-mounted pressure sensors configured to measure the pressure applied to the seat to determine the presence of a user, door sensors configured to monitor door activity, humidity sensors to measure the humidity content of the cabin, microphones to receive user input in the form of voice commands, to enable a user to conduct telephone calls, and/or to measure ambient noise in the cabin 100, cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin, etc. sensors may be positioned in an engine compartment, on an external surface of the vehicle, and/or in other suitable locations for providing information regarding the operation of the vehicle, ambient conditions of the vehicle, a user of the vehicle, etc. see par 0033 as well) discern the state of the vehicle or the state of the vicinity of the vehicle based on the signal acquired by the processor; (see fig. 9; vehicle status monitoring system; see par 0069; par 0030; discloses intra-vehicle system communication module 222 may provide a signal via a bus corresponding to any status of the vehicle, the vehicle surroundings, or the output of any other information source connected to the vehicle. Vehicle data outputs may include, for example, analog signals (such as current velocity), digital signals provided by individual information sources (such as clocks, thermometers, location sensors such as Global Positioning System [GPS] sensors, etc.); see par 0033) specify a display to be controlled and content to be displayed on the display based on a result of (i) the discernment of the posture or change in posture performed by the processor and (ii) the discernment of the state of the vehicle or the state of the vicinity of the vehicle performed by the processor (see par 0069; discloses contextualization engine 904 may include output control logic and/or algorithms 906. For example, output control logic and/or algorithms may determine whether or not information is to be provided (e.g., output, via a vehicle device or another device within the vehicle) to a driver given a current context (e.g., a driver status, a vehicle status, a detected event, etc; see par 0074; discloses output orchestration logic and/or algorithms 910 may utilize one or more of the processing algorithms discussed above with respect to the deep learning system 902 and the output control logic and/or algorithms 906 to determine a type, a mechanism, and/or other parameters of an output that is to be presented based on the context) and control display change of the display to be controlled based on a result of the specification performed by the processor (see par 0073; discloses In instances where an output is to be provided, the output orchestration logic and/or algorithms 910 determine a type of output and a mechanism for providing the output. The output orchestration logic and/or algorithms 910 may provide instructions to one or more outputs 912 to instruct the one or more outputs 912 to provide the output and/or to provide the output according to one or more parameters (e.g., a type of output, duration of output, content of output, etc.).);
wherein the processor is further configured to predict a prospective state of the vehicle or a prospective state of the vicinity of the vehicle based on the state of the vehicle or the state of the vicinity of the vehicle discerned by the processor, and specify the display to be controlled and content to be displayed on the display based on a result of the prediction (par 0015; discloses predicting users intent; see par 0072; discloses as an illustrative example, if a driver quickly dismisses a notification of a change of weather whenever the vehicle is below a certain speed, the deep learning system 902 and/or output control logic and/or algorithms 906 may associate the low speed with a lack of interest in weather updates. Accordingly, the output control logic and/or algorithms 906 may control outputs to suppress future weather updates when the vehicle is below the certain speed; see par 0069, 0074 as well).

	With respect to claim 3, Rao discloses wherein the processor allows display change of a display specified as a target to be controlled in a case where a determination is made that the prospective state of the vehicle or the prospective state of the vicinity of the vehicle coincides with the state of the vehicle or the state of the vicinity of the vehicle discerned by the processor after the prospective state of the vehicle or the prospective state of the vicinity of the vehicle is predicted (see par 0073; discloses The output control logic and/or algorithms 906 may communicate with an output orchestration logic and/or algorithms 910 of the contextualization engine 904 to indicate whether an output is to be provided based on the detected context (e.g., based on data from inputs 908). In instances where an output is to be provided, the output orchestration logic and/or algorithms 910 determine a type of output and a mechanism for providing the output. The output orchestration logic and/or algorithms 910 may provide instructions to one or more outputs 912 to instruct the one or more outputs 912 to provide the output and/or to provide the output according to one or more parameters (e.g., a type of output, duration of output, content of output, etc. The outputs 912 may include a heads-up display, center display, and/or cluster display of a vehicle (e.g., touch screen 108 of FIG. 1A and/or one or more of the displays of FIG. 1B) for providing image or video/animation output in some examples; par 0072; discloses predicting user’s intent of not wanting weather updates when vehicle speed is below threshold and performing associated function).

	With respect to claim 4, Rao discloses wherein the processor specifies the display to be controlled and the content to be displayed on the display, by referencing a predetermined table that correlates the posture or the change in posture and the state of the vehicle or the state of the vicinity of the vehicle to the display and the content to be displayed on the display (par 0053; discloses identifying and monitoring user behaviors, preferences, states etc and storing them in the look-up table; par 0054; discloses the behaviors and interactions of the user may be monitored over time and stored along with an indication of the user's pupil diameter while performing such behaviors and interactions. In this way, the in-vehicle computing system may learn behaviors and interactions associated with different pupil diameters. For example, if the user squints to read content on a display every time the pupil diameter is below a threshold and the ambient light is above a threshold, the in-vehicle computing system may adjust a display brightness, contrast, or display mode when such conditions are met in order to make the display easier for the user to read in bright light environments.).

With respect to claim 5, Rao discloses a method of controlling a vehicle provided with a plurality of vehicle-mounted cameras (see par 0002; discloses disclosure relates to the field of in-vehicle computing systems; see par 0022; discloses cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin; see par 0045 as well) and a plurality of displays to perform control in which at least a portion of an image captured by any of the vehicle-mounted cameras is displayed on any of the displays, (see fig. 1B; par 0027; discloses the instrument panel 106 may include audio controls 138 and one or more displays 140; par 0046; discloses At 404, the method includes displaying captured images in a first view of the vehicle camera) the method comprising: controlling a camera to image an occupant in the vehicle; (see par 0022; discloses cabin 100 may include one or more sensors for monitoring the vehicle, the user, and/or the environment; cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin, etc) discerning a posture of the occupant or a change in posture based on an image captured by the camera; (see fig. 9; driver monitoring system; par 0069; discloses Inputs 908 may also include a driver monitoring system (e.g., including a gesture monitoring system) for detecting, identifying, and/or monitoring aspects of a driver (e.g., driver behavior, identity, mood, movements, gestures or other inputs for interacting with the vehicle, etc.) acquiring a signal indicating a state of the vehicle or a state of a vicinity of the vehicle; (see par 0022; discloses the cabin 100 may include one or more seat-mounted pressure sensors configured to measure the pressure applied to the seat to determine the presence of a user, door sensors configured to monitor door activity, humidity sensors to measure the humidity content of the cabin, microphones to receive user input in the form of voice commands, to enable a user to conduct telephone calls, and/or to measure ambient noise in the cabin 100, cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin, etc. sensors may be positioned in an engine compartment, on an external surface of the vehicle, and/or in other suitable locations for providing information regarding the operation of the vehicle, ambient conditions of the vehicle, a user of the vehicle, etc. see par 0033 as well) discerning the state of the vehicle or the state of the vicinity of the vehicle based on the signal that is acquired; (see fig. 9; vehicle status monitoring system; see par 0069; par 0030; discloses intra-vehicle system communication module 222 may provide a signal via a bus corresponding to any status of the vehicle, the vehicle surroundings, or the output of any other information source connected to the vehicle. Vehicle data outputs may include, for example, analog signals (such as current velocity), digital signals provided by individual information sources (such as clocks, thermometers, location sensors such as Global Positioning System [GPS] sensors, etc.); see par 0033) specifying a display to be controlled and content to be displayed on the display, based on a result of (i) the discernment of the posture or the change in posture and (ii) the discernment of the state of the vehicle or the state of the vicinity of the vehicle; (see par 0069; discloses contextualization engine 904 may include output control logic and/or algorithms 906. For example, output control logic and/or algorithms may determine whether or not information is to be provided (e.g., output, via a vehicle device or another device within the vehicle) to a driver given a current context (e.g., a driver status, a vehicle status, a detected event, etc; see par 0074; discloses output orchestration logic and/or algorithms 910 may utilize one or more of the processing algorithms discussed above with respect to the deep learning system 902 and the output control logic and/or algorithms 906 to determine a type, a mechanism, and/or other parameters of an output that is to be presented based on the context) and controlling display change of the display to be controlled based on a result of the specification, (see par 0073; discloses In instances where an output is to be provided, the output orchestration logic and/or algorithms 910 determine a type of output and a mechanism for providing the output. The output orchestration logic and/or algorithms 910 may provide instructions to one or more outputs 912 to instruct the one or more outputs 912 to provide the output and/or to provide the output according to one or more parameters (e.g., a type of output, duration of output, content of output, etc.).);
wherein the specifying further comprises predicting a prospective state of the vehicle or a prospective state of the vicinity of the vehicle based on the state of the vehicle or the state of the vicinity of the vehicle discerned, and specifying the display to be controlled and content to be displayed on the display based on a result of the prediction  (par 0015; discloses predicting users intent; see par 0072; discloses as an illustrative example, if a driver quickly dismisses a notification of a change of weather whenever the vehicle is below a certain speed, the deep learning system 902 and/or output control logic and/or algorithms 906 may associate the low speed with a lack of interest in weather updates. Accordingly, the output control logic and/or algorithms 906 may control outputs to suppress future weather updates when the vehicle is below the certain speed; see par 0069, 0074 as well).

	With respect to claim 6, Rao discloses a non-transitory computer-readable storage medium storing a program (see par 0077;discloses  a storage device storing instructions executable by the processor to identify a user in the vehicle, detect one or more behaviors of the user indicating a user state, detect one or more environmental conditions of the vehicle, access a database correlating user interactions with the one or more vehicle devices during different user states and environmental conditions, and adapt the display device and/or at least a selected vehicle device of the one or more vehicle devices based on the one or more detected behaviors of the identified user and based on a selected user interaction associated with the indicated user state and the detected one or more environmental conditions in the database) that, when executed, causes a vehicle provided with a plurality of vehicle-mounted cameras (see par 0022; discloses cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin; see par 0045 as well) and a plurality of displays to perform control in which at least a portion of an image captured by any of the vehicle-mounted cameras is displayed on any of the displays, (see fig. 1B; par 0027; discloses the instrument panel 106 may include audio controls 138 and one or more displays 140; par 0046; discloses At 404, the method includes displaying captured images in a first view of the vehicle camera) the program executing steps comprising: controlling a camera to image an occupant in the vehicle; (see par 0022; discloses cabin 100 may include one or more sensors for monitoring the vehicle, the user, and/or the environment; cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin, etc) discerning a posture of the occupant or a change in posture based on an image captured by the camera; (see fig. 9; driver monitoring system; par 0069; discloses Inputs 908 may also include a driver monitoring system (e.g., including a gesture monitoring system) for detecting, identifying, and/or monitoring aspects of a driver (e.g., driver behavior, identity, mood, movements, gestures or other inputs for interacting with the vehicle, etc.) acquiring a signal indicating a state of the vehicle or a state of a vicinity of the vehicle; (see par 0022; discloses the cabin 100 may include one or more seat-mounted pressure sensors configured to measure the pressure applied to the seat to determine the presence of a user, door sensors configured to monitor door activity, humidity sensors to measure the humidity content of the cabin, microphones to receive user input in the form of voice commands, to enable a user to conduct telephone calls, and/or to measure ambient noise in the cabin 100, cameras to detect activity or objects within the cabin and/or to detect activity, traffic, objects, etc. outside of the cabin, etc. sensors may be positioned in an engine compartment, on an external surface of the vehicle, and/or in other suitable locations for providing information regarding the operation of the vehicle, ambient conditions of the vehicle, a user of the vehicle, etc. see par 0033 as well) discerning the state of the vehicle or the state of the vicinity of the vehicle based on the signal that is acquired; (see fig. 9; vehicle status monitoring system; see par 0069; par 0030; discloses intra-vehicle system communication module 222 may provide a signal via a bus corresponding to any status of the vehicle, the vehicle surroundings, or the output of any other information source connected to the vehicle. Vehicle data outputs may include, for example, analog signals (such as current velocity), digital signals provided by individual information sources (such as clocks, thermometers, location sensors such as Global Positioning System [GPS] sensors, etc.); see par 0033) specifying a display to be controlled and content to be displayed on the display, based on a result of (i) the discernment of the posture or the change in posture and (ii) the discernment of the state of the vehicle or the state of the vicinity of the vehicle; (see par 0069; discloses contextualization engine 904 may include output control logic and/or algorithms 906. For example, output control logic and/or algorithms may determine whether or not information is to be provided (e.g., output, via a vehicle device or another device within the vehicle) to a driver given a current context (e.g., a driver status, a vehicle status, a detected event, etc; see par 0074; discloses output orchestration logic and/or algorithms 910 may utilize one or more of the processing algorithms discussed above with respect to the deep learning system 902 and the output control logic and/or algorithms 906 to determine a type, a mechanism, and/or other parameters of an output that is to be presented based on the context) and controlling display change of the display to be controlled based on a result of the specification, (see par 0073; discloses In instances where an output is to be provided, the output orchestration logic and/or algorithms 910 determine a type of output and a mechanism for providing the output. The output orchestration logic and/or algorithms 910 may provide instructions to one or more outputs 912 to instruct the one or more outputs 912 to provide the output and/or to provide the output according to one or more parameters (e.g., a type of output, duration of output, content of output, etc.).);
wherein the specifying further comprises predicting a prospective state of the vehicle or a prospective state of the vicinity of the vehicle based on the state of the vehicle or the state of the vicinity of the vehicle discerned, and specifying the display to be controlled and content to be displayed on the display based on a result of the prediction  (par 0015; discloses predicting users intent; see par 0072; discloses as an illustrative example, if a driver quickly dismisses a notification of a change of weather whenever the vehicle is below a certain speed, the deep learning system 902 and/or output control logic and/or algorithms 906 may associate the low speed with a lack of interest in weather updates. Accordingly, the output control logic and/or algorithms 906 may control outputs to suppress future weather updates when the vehicle is below the certain speed; see par 0069, 0074 as well).

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, applicant’s representative argued that the cited reference fails to disclose wherein the processor is further configured to predict a prospective state of the vehicle or a prospective state of the vicinity of the vehicle based on the state of the vehicle or the state of the vicinity of the vehicle discerned by the processor, and specify the display to be controlled and content to be displayed on the display based on a result of the prediction; however examiner respectfully disagrees, the limitation of claim 1 is broad and the broad reasonable interpretation of claim language reads on the disclosure of the cited reference. Predicating a prospective state of the vicinity of the vehicle based on the state of the vehicle is a broad limitation and could read on the disclosure of predicting a user intent based on the driving speed of the vehicle in order to control the display. Because the claim doesn’t clearly define the prospective state of the vicinity of the vehicle, the user being in the proximity of the vehicle or inside the vehicle and predicting the intent of the user reads on the broad interpretation of the limitation “predicating a prospective state of the vicinity of the vehicle”. Therefore, rejection of claim 1 is maintained. 

Conclusion
                                                                                                                                                                                                                                                                                                                          
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/02/2022